DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 1/26/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MENON (US 11,069,351 B1), and further in view of FISCHER (US 2014/0229175 A1).


REGARDING CLAIM 1, MENON discloses an agent device comprising: a memory; and a processor coupled to the memory, the processor (MENON Fig. 5B – “Processing Element(s) 594; Memory 596”) being configured to: 
receive, from an onboard device installed in a vehicle (MENON Col 10:40-68 – “In various examples, a mobile computing device 111 (e.g., a mobile phone) may capture the audio. The mobile computing device 111 may communicate with one or more computing devices associated with vehicle 110. In various examples, the mobile computing device 111 may serve as a communication link between vehicle 110 and speech processing computing device(s) 120.”), vehicle information relating to the vehicle (MENON Col 4:40-64 --- “The determination that a particular requested action contravenes a protocol may be determined based on a variety of factors, such as sensor data and/or metadata regarding one or more systems (e.g., device identification data, device state data, global positioning data, telemetry data, etc.). For example, a particular safety regulation or other protocol may be associated in a data structure with a range of permissible values and/or a range of impermissible values associated with the regulation.”) and question information corresponding to a [question] request from a user (MENON Col 2:45-55– “A speech-controlled computing system may answer user requests requesting the output of content and/or performance of one or more actions such as the driving operations and/or other vehicle operations described above. Generally, input data received by the various speech processing systems and components described herein may comprise natural language input data. Natural language input data may be in the form of spoken user utterances (e.g., a spoken user request), text data (e.g., a request typed by a user), audio data, and/or some combination of spoken user utterances, text data, and/or audio data.”), 
based on the vehicle information, confirm a scope of [questions] requests for which generation of a response is not possible (MENON Col 5:54-6:3 – “In various examples, when a skill or other component (e.g., a downstream filtering component) determines that a particular protocol is applicable, the skill or other component may be effective to generate blocking data to block one or more domains and/or skills that are effective to generate a control command (e.g., a control signal) effective to carry out the requested action. In at least some examples, intent-blocking data, domain-blocking data, and/or skill-blocking data may be generated and stored in a session manager of the speech-processing system and/or computing device. Blocking data may include indicator data, such as a flag comprising one or more bits, indicating that an intent, domain, and/or skill is currently unavailable for processing the input command.”; Col 2:56-63– “Applications may be referred to herein as “skills”. For example, the system may include vehicle control skills, climate control skills, equipment operations skills, music skills, video skills, calendar skills, timer skills, general knowledge answering skills, game skills, etc.”), and 
instruct the onboard device to block receipt of questions falling within the scope of [questions] requests for which it has been confirmed that response generation is not possible (MENON Col 6:4-23 – “When a speech processing request is received a skill and/or downstream filtering component may determine whether or not the request implicates a prohibited intent, domain, directive, and/or skill by comparing the intents, domains, and/or skills determined for the speech-processing request with the intents, domains, and/or skills in the prohibited list.”; Col 11:16-38 – “In various examples, orchestrator component 230 may comprise a session manager that may store blocking data generated in response to a particular action requested by a user contravening an applicable protocol. Blocking data may be, for example, indicator data, such as a flag or other data representation effective to block a particular intent, skill, and/or domain that is prohibited by a currently applicable protocol. As described in further detail below, applicable protocol recognition component 295 and/or one or more of skills 290 may be effective to block particular intents, skills, and/or domains while current conditions of vehicle 110 implicate one or more protocols. For example, if a skill 290 determines that a safety standard is implicated based on sensor data 213 and/or metadata 215, skill 290 may send a signal to speech processing computing device(s) 120 to block intents, skills, and/or domains related to actions that would contravene the applicable safety standard.”).
MENON does not explicitly teach the [square-bracketed] limitations and teaches the underlined features instead.  In other words, MENON teaches types of user requests that are possible to be performed/processed and other types of user requests that are not possible to be performed/processed, but MENON does not explicitly teach the requests are questions.

FISCHER discloses the [square-bracketed] limitations. FISCHER discloses a method/system for answering questions from a user in a vehicle comprising:
receive, from an onboard device installed in a vehicle, vehicle information relating to the vehicle (FISCHER Par 17 – “A user help database or knowledge repository which comprehends target information (e.g., vehicle manual information) may be accessible through an information retrieval module of the user assistance system. In order to access the user assistance systems, the user first activates the system, e.g., pushing a call/activation button on the steering wheel.”);
and question information corresponding to a [question] from a user (FISCHER Par 31 – “If, on the other hand, a user query is detected, the process may advance to block 315 where the user query may be converted into text.”);
based on the vehicle information, confirm a scope of [questions] for which generation of a response is not possible (FISCHER Fig. 3 – “I am so sorry. I couldn’t find your answer in my database at this time.”; Par 32 –“Continuing to refer to FIG. 3, once the user help database/knowledge repository receives the grammar, the process will attempt to find a match. If there is no match, process 300 may communicate this result to the user (block 335) and then enter a stand-by mode.”; Par 46 – “The system might convey that no information on such a query is available in the knowledge database and inform the user if a request for such a question would be desirable. The language selection and prosodic tone of the application would match the positive emotional state of the user.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MENON to include receiving questions from a user, as taught by FISCHER.
One of ordinary skill would have been motivated to include receiving questions from a user, in order to provide an enhanced user-centered intelligent vehicle assistant (Par 5).


REGARDING CLAIM 3, MENON in view of FISCHER discloses the agent device of claim 1, wherein the processor is configured to confirm the scope of questions for which response generation is not possible at a time of start-up of the vehicle (MENON Col 5:16-53 – “In various examples, instead of a skill configured to block requested actions based on applicable protocols, a filtering component downstream from the skill may determine that an executable command configured to generate a requested action would contravene an applicable protocol. In such an example, the downstream filtering component may receive metadata and/or sensor data related to a vehicle or other system. Additionally, the downstream filtering component may receive protocol data indicating protocols related to the vehicle or other system and parameters thereof. For example, a downstream filtering component may receive protocol data indicating that a vehicle cannot be put into “drive” until a handbrake is disengaged.”; Par 12:22-51 – “Additionally, the actions received from skill 290 may indicate that the user has requested that vehicle 110 begin driving to a destination. Applicable protocol recognition component 295 may determine that driving while the emergency brake is engaged violates a protocol related to operation of the vehicle. In some examples, applicable protocol recognition component 295 may make such a determination based on mappings of protocols to particular vehicle conditions stored in a memory (e.g., profile storage 270 or another memory).”; Note that MENON in view of FISCHER already teaches the scope of questions for which response generation is not possible as shown in the rejection of Claim 1.).

REGARDING CLAIM 5, MENON in view of FISCHER discloses a non-transitory recording medium storing a program that is executable by a computer to perform processing, the processing comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

CLAIM 7 is similar to the device of Claim 3; thus, it is rejected under the same rationale.



Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MENON (US 11,069,351 B1) in view of FISCHER (US 2014/0229175 A1), and further in view of SMIT (US 2009/0006543 A1).

REGARDING CLAIM 2, MENON in view of FISCHER discloses the agent device of claim 1.
FISCHER further discloses wherein the processor is configured 
to search a database storing state information indicating correspondence, to respective vehicles, of manuals storing responses (FISCHER Par 17 – “A user help database or knowledge repository which comprehends target information (e.g., vehicle manual information) may be accessible through an information retrieval module of the user assistance system. In order to access the user assistance systems, the user first activates the system, e.g., pushing a call/activation button on the steering wheel.”), and 
to confirm the scope of questions for which response generation is not possible based on [presence or absence of] a manual corresponding to the vehicle information (FISCHER Fig. 3 – “I am so sorry. I couldn’t find your answer in my database at this time.”; Par 32 –“Continuing to refer to FIG. 3, once the user help database/knowledge repository receives the grammar, the process will attempt to find a match. If there is no match, process 300 may communicate this result to the user (block 335) and then enter a stand-by mode.”; Par 46 – “The system might convey that no information on such a query is available in the knowledge database and inform the user if a request for such a question would be desirable. The language selection and prosodic tone of the application would match the positive emotional state of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MENON to include receiving questions from a user and searching information in a manual, as taught by FISCHER.
One of ordinary skill would have been motivated to include receiving questions from a user and searching information in a manual, in order to provide an enhanced user-centered intelligent vehicle assistant (Par 5).

MENON in view of FISCHER does not explicitly teach the [square-bracketed] limitation.  FISCHER teaches questions are unable to be answered based on [presence or absence of] information in a manual, instead of being based on [presence or absence of] a manual.  One of ordinary skill in the art would recognize, if a manual is missing, the information in the manual is also missing, and it would be impossible for the system/method to retrieve the information for answering questions.  Thus, FISCHER’s presence or absence of information in a manual is similar to presence or absence of a manual.  However, for the clarity of the rejection, the Examiner provides SMIT.
SMIT discloses a method/system for receiving questions and providing answers to the questions comprising:
to confirm the scope of questions for which response generation is not possible based on [presence or absence of] a manual corresponding to the vehicle information (Note that MENON in view of FISCHER already teaches “the manual corresponding to the vehicle information” is “the source” for providing answers. SMIT teaches when the source is absence, it is unable to provide answers. SMIT Par 94 – “Results of type “error” indicate that an error has occurred during the execution of a query, or possibly one of multiple queries in a content channel. …”; Par 103-105 – “−90 This type number is reserved for situations in which the Content Access Module cannot reach the content source, i.e. the content source is unavailable. key: An optional CAM-specific error number; value: An empty string, or a string that is meaningful to end users. If empty, QuestField clients will display a generic text “The content source is currently unavailable.” to the user (in the local QuestField-configuration language). If the Content Access Module returns a value that is non-empty, e.g. “We are performing scheduled maintenance. The weather information server will be available again at 9 AM EST.”, then QuestFields append the value to the generic unavailability text;”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MENON in view of FISCHER to include presence or absence of a source, as taught by SMIT.
One of ordinary skill would have been motivated to include presence or absence of a source, in order to enhance information retrieval (Par 158).

CLAIM 6 is similar to the device of Claim 2; thus, it is rejected under the same rationale.





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MENON (US 11,069,351 B1) in view of FISCHER (US 2014/0229175 A1), and further in view of JASKIEWICZ (US 2018/0139301 A1).

REGARDING CLAIM 4, MENON discloses an agent system comprising: an agent device that includes a memory and a processor coupled to the memory, the processor being configured to: 
receive, from an onboard device installed in a vehicle (MENON Col 10:40-68 – “In various examples, a mobile computing device 111 (e.g., a mobile phone) may capture the audio. The mobile computing device 111 may communicate with one or more computing devices associated with vehicle 110. In various examples, the mobile computing device 111 may serve as a communication link between vehicle 110 and speech processing computing device(s) 120.”), vehicle information relating to the vehicle (MENON Col 4:40-64 --- “The determination that a particular requested action contravenes a protocol may be determined based on a variety of factors, such as sensor data and/or metadata regarding one or more systems (e.g., device identification data, device state data, global positioning data, telemetry data, etc.). For example, a particular safety regulation or other protocol may be associated in a data structure with a range of permissible values and/or a range of impermissible values associated with the regulation.”) and question information corresponding to a [question] request from a user (MENON Col 2:45-55– “A speech-controlled computing system may answer user requests requesting the output of content and/or performance of one or more actions such as the driving operations and/or other vehicle operations described above. Generally, input data received by the various speech processing systems and components described herein may comprise natural language input data. Natural language input data may be in the form of spoken user utterances (e.g., a spoken user request), text data (e.g., a request typed by a user), audio data, and/or some combination of spoken user utterances, text data, and/or audio data.”), 
based on the vehicle information, confirm a scope of [questions] requests for which generation of a response is not possible (MENON Col 5:54-6:3 – “In various examples, when a skill or other component (e.g., a downstream filtering component) determines that a particular protocol is applicable, the skill or other component may be effective to generate blocking data to block one or more domains and/or skills that are effective to generate a control command (e.g., a control signal) effective to carry out the requested action. In at least some examples, intent-blocking data, domain-blocking data, and/or skill-blocking data may be generated and stored in a session manager of the speech-processing system and/or computing device. Blocking data may include indicator data, such as a flag comprising one or more bits, indicating that an intent, domain, and/or skill is currently unavailable for processing the input command.”; Col 2:56-63– “Applications may be referred to herein as “skills”. For example, the system may include vehicle control skills, climate control skills, equipment operations skills, music skills, video skills, calendar skills, timer skills, general knowledge answering skills, game skills, etc.”), and 
instruct the onboard device to block receipt of questions falling within the scope of [questions] requests for which it has been confirmed that response generation is not possible (MENON Col 6:4-23 – “When a speech processing request is received a skill and/or downstream filtering component may determine whether or not the request implicates a prohibited intent, domain, directive, and/or skill by comparing the intents, domains, and/or skills determined for the speech-processing request with the intents, domains, and/or skills in the prohibited list.”; Col 11:16-38 – “In various examples, orchestrator component 230 may comprise a session manager that may store blocking data generated in response to a particular action requested by a user contravening an applicable protocol. Blocking data may be, for example, indicator data, such as a flag or other data representation effective to block a particular intent, skill, and/or domain that is prohibited by a currently applicable protocol. As described in further detail below, applicable protocol recognition component 295 and/or one or more of skills 290 may be effective to block particular intents, skills, and/or domains while current conditions of vehicle 110 implicate one or more protocols. For example, if a skill 290 determines that a safety standard is implicated based on sensor data 213 and/or metadata 215, skill 290 may send a signal to speech processing computing device(s) 120 to block intents, skills, and/or domains related to actions that would contravene the applicable safety standard.”); and 
the onboard device, which is configured to control a display device provided to the vehicle (MENON Col 6:61-7:10– “In at least some examples, output data (e.g., output text to be displayed on a screen and/or output audio to be played back via a vehicle speaker) may be mapped to the protocol and/or to one or more actions. Accordingly, if a user requests an action that is prohibited by a particular protocol, the vehicle controller, downstream filtering component, and/or skill may determine output data associated with the prohibited action that explains to the user why the system is currently unable to perform the requested action.”) <so as to gray out an input button relating to the question when instructed by the agent device to block receipt>.
MENON does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations and teaches the underlined features instead.  

Regarding the [square-bracketed] limitations, In other words, MENON teaches types of user requests that are possible to be performed/processed and other types of user requests that are not possible to be performed/processed, but MENON does not explicitly teach the requests are questions.
FISCHER discloses the [square-bracketed] limitations. FISCHER discloses a method/system for answering questions from a user in a vehicle comprising:
receive, from an onboard device installed in a vehicle, vehicle information relating to the vehicle (FISCHER Par 17 – “A user help database or knowledge repository which comprehends target information (e.g., vehicle manual information) may be accessible through an information retrieval module of the user assistance system. In order to access the user assistance systems, the user first activates the system, e.g., pushing a call/activation button on the steering wheel.”);
and question information corresponding to a [question] from a user (FISCHER Par 31 – “If, on the other hand, a user query is detected, the process may advance to block 315 where the user query may be converted into text.”);
based on the vehicle information, confirm a scope of [questions] for which generation of a response is not possible (FISCHER Fig. 3 – “I am so sorry. I couldn’t find your answer in my database at this time.”; Par 32 –“Continuing to refer to FIG. 3, once the user help database/knowledge repository receives the grammar, the process will attempt to find a match. If there is no match, process 300 may communicate this result to the user (block 335) and then enter a stand-by mode.”; Par 46 – “The system might convey that no information on such a query is available in the knowledge database and inform the user if a request for such a question would be desirable. The language selection and prosodic tone of the application would match the positive emotional state of the user.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MENON to include receiving questions from a user, as taught by FISCHER.
One of ordinary skill would have been motivated to include receiving questions from a user, in order to provide an enhanced user-centered intelligent vehicle assistant (Par 5).

Regarding the <angle-bracketed> limitations. MENON teaches a display device to inform the user particular requests are unable to be processed/performed, but does not teach graying-out the request/question input button.
JASKIEWICZ discloses the <angle-bracketed> limitations.  JASKIEWICZ discloses receiving requests and providing information to a user, and the method/system is configured to control a display device provided to the vehicle (Note that MENON already teaches the display device is provide to the vehicle) <so as to gray out an input button relating to the question when instructed by the agent device to block receipt> (JASKIEWICZ Par 62 – “Metadata 250 may be updated, however, to indicate that German is inactive. Consequently, website system 200 may hide the German language features from clients and not resolve requests to German language assets 252. … When website system 200 processes these assets, it can read metadata 250 and “gray-out” unavailable options, only present options for active languages, thus hiding the German language feature from clients, or otherwise limiting the availability of language features.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MENON in view of FISCHER to include graying-out unavailable features, as taught by JASKIEWICZ.
One of ordinary skill would have been motivated to include graying-out unavailable features, in order to avoid confusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655